Citation Nr: 0907129	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-31 123	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for back disability.  

2.  Entitlement to service connection for left shoulder 
disability, to include as secondary to back disability.  

3.  Entitlement to service connection for right knee 
disability, to include as secondary to back disability.  

4.  Entitlement to service connection for skin disability.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from 
January 1975 to February 1979, with subsequent periods of 
active duty for training in the Army National Guard.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision, in 
which the RO denied service connection for back disability, 
right knee disability, left shoulder disability, and skin 
growths of the chest.  In that decision, the RO also denied 
service connection for pseudofolliculitis of the neck, 
bilateral athlete's foot, gastritis, bilateral hearing loss, 
and a heart attack.  The Veteran filed a notice of 
disagreement (NOD) in November 2004, and the RO issued a 
statement of the case (SOC) in July 2006.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in September 2006.  

On his VA Form 9, the Veteran indicated that he did not wish 
to appeal all nine issues listed on the SOC, but was only 
appealing the denial of service connection for back 
disability, right knee disability, left shoulder disability, 
and skin disability.  
Moreover, although the SOC included as separate issues the 
matters of  service connection for skin disability of the 
neck and chest, Board has characterized these matters as 
involving a single claim for service connection for skin 
disability.  

In January 2008, the RO continued the denial of the back 
claim (as reflected in a Supplemental SOC (SSOC)).

In January 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  The Veteran and his 
representative were afforded 30 days from the date of the 
hearing to submit additional evidence to the record.  To 
date, however, no additional evidence has been received.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2. While post-service records show a work-related back injury 
in 1992, service treatment records reflect no back injury or 
disease during service, and there is no medical evidence or 
opinion that relates current back disability to service.

3.  There is no medical evidence of current left shoulder 
disability.  

4.  There is no medical evidence of current right knee 
disability.  

5.  There is no medical evidence of current skin disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for back disability 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

2.  The criteria for service connection for left shoulder 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

3.  The criteria for service connection for right knee 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

4.  The criteria for service connection for skin disability 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a January 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The September 2004 RO 
rating decision reflects the initial adjudication of the 
claims after issuance of the January 2004 letter.  

Later, post-rating  March 2006 letter provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the March 2006 letter, 
and opportunity for the Veteran to respond, the July 2006 SOC 
reflects readjudication of each claim on the merits.  Hence, 
the Veteran is not shown to be prejudiced by the timing of 
the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal/  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
January 2009 Board hearing, along with various statements 
submitted by the Veteran, and his representative.  The Board 
also finds that no additional RO action to further develop 
the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate each claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of these claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
A.  Back Disability

After a full review of the record, including the medical 
evidence, the Board hearing transcript, and various written 
statements by the Veteran and his representative, the Board 
finds that service connection for back disability is not 
warranted.

Initially addressing the question of current disability, the 
Board notes that the report of a May 1995 MRI shows evidence 
of herniated discs at L4-5 and L5-S1.  The Veteran underwent 
lumbar laminectomy surgery in 1995.  While this medical 
evidence supports a finding of current low back disability, 
the claim must, nonetheless, be denied, on the basis of 
medical etiology.  In short, the veran has failed to 
demonstate that their exists a medical nexus between current 
back disability and service..

The Veteran has contended s that he initially injured his 
back during basic training (see Transcript, p. 6).  However, 
the service treatment records reflect no complaint of, or 
treatment for, a back injury.  The February 1979 report of 
examination for release from active duty reveals that the 
Veteran's spine was found to be clinically normal.  Also, at 
that time, the Veteran reported no history of recurrent back 
pain.  In fact, no chronic back disability was shown in 
service or for many years thereafter.  The Board notes that 
the report of a periodic examination conducted for National 
Guard service in April 1983 also reflects normal clinical 
findings for the spine, and the Veteran's account of no 
history of recurrent back pain.  

In fact, in this case, the first record of treatment for any 
back complaints is dated December 18, 1992.  At that time, a 
treatment record from the Naval Reserve Medical Center in 
Campen, California shows that the Veteran experienced a back 
injury "at work" on December 17, 1992, with sudden onset of 
pain.  The Veteran was advised by co-workers to see a 
neurologist.  The report of an examination conducted on 
December 28, 1992 shows the examiner's suggestion of possible 
sciatica.  

The Board notes that the Veteran has made conflicting 
statements with respect to when he sustained  his initial 
back injury.  As noted above, during the Board  hearing, he 
testified that he injured his back during basic training at 
Paris Island, South Carolina, which would place the initial 
injury in approximately 1975.  However, on the VA Form 9, the 
Veteran indicated that he injured his back "while under 
federal orders with the National Guard."  This would place 
the initial injury between four and twenty years later.  

Applicable law provides that service connection will be 
granted for disability resulting from an injury or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  
The term 'active military, naval, or air service' includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24).

While the Veteran's assertion on the VA Form 9 that he was 
under federal orders is not necessarily a claim that he 
injured his back in the line of duty while on active duty for 
training or inactive duty training in the National Guard, the 
Board will nevertheless address this possibility.  

Here, the Veteran is shown to have had periods of active duty 
and inactive duty training during 1992; although the specific 
dates are not provided.  Nevertheless, the record contains no 
line of duty investigation or findings, and the medical 
evidence contemporaneous to the event shows that the Veteran 
injured his back at work on December 17, 1992, and not during 
training with the National Guard.  Indeed, the evidence shows 
that the Veteran filed for workers compensation in connection 
with that injury, as reported in medical evaluations 
conducted in March 1996 and June 1997, in conjunction with 
that claim.  This evidence directly conflicts with any 
assertion that the injury was related to active or inactive 
duty training in the National Guard.  

During his Board hearing, the Veteran addressed the 1992 
report of injury by stating, "I don't know that it was re-
injured.  I understood that I had the pain and I went to see 
my doctor."  However, the December 18, 1992 treatment report 
reflects  that the Veteran complained of "low back pain x 1 
day."  There was sudden onset of pain with rotation.  The 
veteran reported that the "injury occurred at work 17 Dec 
92."  

In weighing the conflicting evidence provided by the Veteran 
at various times, the point in time in which the evidence was 
created is important because a recounting of an event which 
is closer to the time that event occurred is naturally less 
likely to be diluted by the shortcomings of human memory.  
Thus, the contemporaneousness of the 1992 treatment report is 
significant.  Furthermore, because the Veteran was seeking 
medical treatment immediately after the injury, it seems 
likely that he would report the event carefully and 
accurately so that the treating physician would have a fully-
informed history of the injury and provide appropriate 
treatment.  

By contrast, when the Veteran thereafter presented his 
account of a basic training injury, or a possible assertion 
that he was injured during a period of active duty or 
inactive duty training, he was seeking VA benefits rather 
than medical treatment.  The Board is of course cognizant of 
possible self interest which any veteran has in promoting a 
claim for monetary benefits.  The Board may properly consider 
the personal interest a claimant has in his or her own case, 
but the Board is not free to ignore his assertion as to any 
matter upon which he is competent to offer an opinion.  See 
Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect 
the credibility of testimony).

There is no doubt that the Veteran is competent to relate the 
injury as he remembers it.  However, in this case, his 
assertions of in-service back injury are not considered 
credible in light of very persuasive, contrary evidence-in 
the form of the Veteran's own statements to health care 
providers very soon after the 1992 injury.  Simply put, the 
Veteran's December 18, 1992 account of a work-related injury 
with sudden onset, made at the time of treatment, is more 
convincing than the Veteran's later statements as to earlier 
in-service injury made in connection with his claim for 
monetary benefits.  

Significantly, moreover, the Board emphasizes that there is 
no competent medical evidence or opinion that even purports 
to relate current back disability to any in-service  injury 
or disease, and neither the Veteran nor his representative 
has presented or identified any such medical evidence or 
opinion. 

In addition to the medical evidence, the Board has carefully 
considered the oral and  written assertions of the Veteran 
and those advanced on his behalf.  As noted above, however, 
this claim turns on the matter of whether there exists a 
medical relationship between the Veteran's service and his 
current back disability-a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As neither the appellant nor his 
representative is shown to have appropriate medical training 
and expertise, neither is competent to render a persuasive 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for back disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

B.  Right Knee, Left Shoulder, and Skin Disability

The Veteran is also seeking service connection for right knee 
disability, left shoulder disability and skin disability.  
The left shoulder and right knee claims  involve claims for 
service connection on a secondary basis.  

Under 38 C.F.R. § 3.310(a) (2008), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board 
emphasizes, however, that to be eligible for service 
connection for the claimed disabilities on any basis, there 
must be competent evidence of a current disability.  See 38 
C.F.R. § 3.309(e); See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service treatment records show that the Veteran was treated 
for a bruised right knee in September 1976, and for a 
strained right knee in August 1977.  Those records also show 
treatment on several occasions for pseudofolliculitis barbae 
of the face, chin, and neck.  The service entrance 
examination noted scars of the left neck.  However, the 
report of examination for discharge shows no abnormalities of 
the skin, lower extremities, or upper extremities, and there 
is no current diagnosis of skin disability, right knee 
disability, or left shoulder disability.  

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  Thus, 
evidence of treatment in service , without evidence of 
current disability, does not provide a basis for a grant of 
service connection. .  

Here, there is no medical evidence that the Veteran has a 
current right knee disability, a current left shoulder 
disability, or current skin disability.  Indeed, during his 
January 2009 Board hearing, the Veteran acknowledged that 
record does not contain current diagnoses of left shoulder or 
right knee disability, and that he has not received any 
diagnoses for the left shoulder or right knee (see 
Transcript, pp. 18, 20)..  While the Veteran testified that a 
doctor examined claimed skin growths, told him they were 
keloids, and prescribed an over-the-counter ointment (see 
Transcript, p. 4), his assertions of what a doctor told him 
does not constitute of medical diagnosis of the claimed skin 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Moreover, for the reasons expressed above, the 
veteran's and his representatitive's lay assertions, alone, 
do not provide probative evidence of any of the currently 
claimed disabilities.  See Bostain, 11 Vet. App. at 127; 
Routen, 10 Vet. App. 186.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1110.  Hence, where as here, there simply is no 
competent evidence of disability for which service connection 
is sought, fundamentally, there can be no valid claim for 
service connection for that disability on any basis.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 
Vet. App. at 225.  

Under these circumstances, the claims for service connection 
for left shoulder disability, fo right knee disability, and 
for skin disability, must be denied.  In reaching each 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as no competent, 
probative evidence supports any of the claims, that doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for back disability is denied.

Service connection for left shoulder disability is denied.

Service connection for right knee disability is denied.

Service connection for skin disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


